 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalNo. 18,AFL-CIOandTheMayer CorporationandBuilding Laborers'Local310, Laborers' In-ternational Union of North America,AFL-CIO.'Case 8-CD-188June30, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSMCCULLOCH,BROWN,AND JENKINSCorporation is an Ohio corporation engaged in per-forming reinforced concrete construction work. Itsmain headquarters are in Cleveland, Ohio. Un-rebutted testimony byMartinMayer, the Em-ployer's president, established that during the pastyear the Employer has purchased goods and materi-als valued in excess of $50,000 directly from pointsoutside the State of Ohio. We find, therefore, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act,' and itwill effectuate the policies of the Act to assert ju-risdiction herein.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges by the Mayer Corporation,herein called the Employer, alleging that Interna-tional Union of Operating Engineers, Local No. 18,AFL-CIO, herein called Local No. 18 or Respon-dent, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer to as-sign the work in dispute to members of Local 18ratherthan to employees of the EmployerrepresentedbyBuildingLaborers'Local 310,Laborers' International Union of North America,AFL-CIO, herein called Local 310. Pursuant tonotice, a hearing was held before Hearing OfficerSanford Gross in Cleveland, Ohio, on March 4, 5,17, 18, and 27, 1970.2 All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andtoadduce evidence bearing on the issues.Thereafter, briefswere filed by the Employer,Local No. 18, and Local 310.Pursuant to the provisions of Scction 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed. The Board has considered the entire recordin this case, including the briefs, and hereby makesthe following findings:1.THE BUSINESS OF THE EMPLOYERLocalNo. 18 declined to stipulate that the Em-ployer is engaged in commerce within the meaningof theAct. Therecord indicates that the MayerAs amended by stipulation at the hearing`All dates are 1970 unless stated otherwiseThe Board's standard for exercising jurisdiction over a nonretad enter-prise is a minimum of $50,000 outflow or inflow, direct or indirectII.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that LocalNo. 18 and Local 310 arelabor organizationswithin themeaning of Section2(5) of the Act.III.THE DISPUTEA. TheBackground FactsThe situs of this dispute is a reinforced concretemultifloor apartment building under construction at27843 Detroit Road, Westlake, Ohio, within theCleveland metropolitan area. The Employer is asubcontractor on this project and is responsible for,among other items, fabrication and installation ofprecast concrete window divider panels. Theseprecast panels, cast at the jobsite, measure 6 feetby 4 feet by 4 inches and weigh approximately1,350 pounds. Installation is accomplished by bolt-ing these panels to the exterior face of the building.The Employer has not had any previous experiencewith the installation of precast concrete panels.The record indicates that at sometime inDecember 1969 or early January 1970, the Em-ployer was advised of the existence of a machinedesigned to faciliate installation of precast concretepanels and purchased the machine on January 7.This machine, the subject of the instant dispute, is awalk-behind forklift buggy modified by removal ofthe forks and the addition of a boom and hook. TheEmployer planned to install the precast concretepanelsbyhaving the project's tower crane,operated by a member of Local No. 18, lift theprecast panels from their beds on ground level andhoist them to the floors to which they were to bebolted. The precast panels were to be temporarilyplaced in wooden racks by the tower crane opera-tor. It was then planned that the modified forkliftStemon, Mailing Service,122 NLRB 81, 85,Eau Clair and Vicinity Buildingand Construction Trades Council(St Budget'sCatholic Congregation, Inc ),122 NLRB1341, 1343184 NLRB No. 15 INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 18135would lift a precast panel from the storage racks,transport it to the installationsite,and lower andhold the precast panel in place while a combinedcrew of ironworkers and brick masons secured theprecast panel to the face of the building.The modified forklift was first operated onJanuary 13 under the control of an employeerepresented by Local 310. It was immediatelydiscovered that the modified forklift carried insuffi-cient counterweight, and operation of the machinewas suspended for the balance of the day while ad-justments were made. The next day, January 14,theEmployer's superintendent,Vogel,was in-formed by tower crane operator Giordano that theoperation of the modified forklift buggy belongedtoLocal No. 18. Vogel arranged a meeting thatsame day between representatives of Local No. 18and Local 310. Both Unions claimed that theoperation of the modified forklift was within theirrespective jurisdictions.No agreement was reachedand Vogel madeno assignment.Vogel testifiedthat,at the closeof themeeting,Local No. 18'sbusiness agent told Giordano to shut down thetower crane if the modified forklift was notoperated by a member of Local No. 18. Giordanodenied that such a statement was made to him.A second meeting of the parties was held onJanuary 19 at Mayer's request.Local No. 18 andLocal 310 reiterated their claim over the work.Rutherford,the presidentof LocalNo. 18, made astatementtoMayer to the effect that if the workwas awarded to Local 310, the Employer couldthen give all work normally performed by LocalNo. 18 to Local 310. Mayer questioned if this was astrike threat. Rutherford denied that it was, andtoldMayer that "we can't split equipment here, Iwould suggest that you give it all to the Laborers."At the conclusion of the meeting, Mayer an-nounced that he was awarding the work to Local310, but urged the parties to submit statements insupport of their respective claims. The Employerfiled the instant unfair labor practice charge thenext day, January 20.The project was shut down from January 19through January 26 due to inclement weather. OnJanuary 26, the Employer assigned an employeerepresented by Local 310 to operate the modifiedforklift and began to install the precast concretepanels. Shortly afterwards, tower crane operatorGiordano told Vogel that "the crane is down."Vogel testified that Giordano told him that theshutdown had been ordered by Local No. 18.Girodano denied that he was ordered by Local No18 to cease operations. Giordano and his oiler didnot return to work until January 30, and the projectwas shut down on January 28 and 29. The crane,and the project, resumed operation on January 30after the Employer and representatives of LocalNo. 18 agreed that the modified forklift would notbe operated until the dispute over its assignmentwas resolved. There was a work stoppage of shortduration by Giordano on February 18, when theEmployer again attempted to operate the modifiedforkliftwith an employee represented by Local310. The record indicates that all precast concretewindow divider panels have subsquently been in-stalled by alternate means.B.Work in DisputeThe work in dispute•s the operation of themodified walk-behind forklift buggy powered by asmall gasoline engine.In the modification, the forksfrom the front of the machine have been removed,and the short remaining stubs, which are rubbercovered, serve to brace and stablize the load, butdo not in any way support the load itself. A boomhas been affixed to the upper portion of the forkliftframe, and moves in the same manner as the forksdid before the alteration. A hook is secured to theboom and cannot move in a vertical plane indepen-dent of the boom, although it may be operatedalong the length of the boom by means of athreaded rod and fitting. Counterweights are af-fixed to the sides of the machine. As with standardforkliftbuggies, the operator of the modifiedmachine does not sit on or ride in the machine, butdirects the machine by means of a handlebar at-tached to the rear.C.Contentionsof the PartiesThe Employer contends that Local No. 18 vio-lated Section 8(b)(4)(D) of the Act by threateningthe Employer with a work stoppage in an effort tohave the Employer assign the work in dispute to in-dividuals represented by Local No. 18. The Em-ployer further contends that the work has been as-signed to employees represented by Local 3 10 andthat such work should properly be awarded tomembers of Local 310 in view of (a) Employer andarea past practice; (b) absence of a voluntarymethod for settling the dispute; (c) considerationsof skill, efficiency, and economy; and (d) the factthat the assignment does not entail the layoff or ter-minationof employees represented by Local No.18.Local 310 has taken a position basically con-sistent with that adopted by the Employer regardingthe work in dispute, contending, in addition, thatthe collective-bargainingagreement between theEmployer and Local 310 supports the Employer'sassignment. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 18 contends that the work in disputeshould be assigned to its members. In support of itsposition, Local No. 18 argues that walk-behind fork-liftsarewithin its jurisdiction when used in con-junction with a composite crew, citing its collec-tive-bargaining agreement, and, alternatively, thatthe modified forklift is actually a hoist, and hoistsare within the jurisdiction of Local No. 18 by virtueof the collective-bargaining agreement. Local No.18 also argues that its claim to the work isstrengthened by area past practice and by con-siderations of skill and efficiency. Local No. 18further contends that a valid collective-bargainingagreement does not exist between Local 310 andthe Employer.D. Applicability of the StatueBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated. As set forth previously, Local No. 18 hasdemanded the assignment of operating the modifiedforklift.Vogel testified that on at least two separateoccasions he was told by Giordano that the cranewould be, or was, shut down by order of Local No.18.Giordano has denied making such statements.Mayer testified without contradiction that Ruther-ford suggested that the Employer assign all work tomembers of Local 310 if the Employer did notaward operation of the modified forklift to LocalNo. 18. Rutherford admitted the statement, butstated that he told Mayer it was not a threat of astrike by Local No. 18. Moreover, on January 26,Giordano shut down the crane and operations werenot resumed until the Employer agreed with LocalNo. 18 that it would not operate the modified for-kliftbefore the dispute was settled. In a jurisdic-tional dispute context, the Board is not chargedwith finding that a violation did in fact occur, butonly that there is reasonable cause to believe thatthere has been a violation.' On these facts, andwithout ruling on the credibility of the testimony inissue,'we are satisfied that there is reasonablecause to believe Local No. 18 threatened to and didstrike and that an object of such action was to forcethe Employer to assign the disputed work to in-dividuals represented by Local No. 18, rather thanto those employees represented by Local 310.On the basis of the entire record in this case, wefind that there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred andthat the dispute is properly before the Board fordetermination."EMerits of the DisputeSection 10(k) of the Act requires the Board tomake anaffirmative award of the disputed workafter giving due consideration to various relevantfactors.' The Board has held that its determinationina jurisdictional dispute is an act of judgmentbased upon commonsense and experience,reachedby balancing those factors involved in a particularcase."The following factors are relevant in making adetermination of the dispute before us.1.Certification and collective-bargainingagreementsNeitherof the labor organizations involvedherein has been certified by the Board nor is thereevidence indicating that a Board certificationcovers the disputed work.The Employer claims that it is bound by Letter ofAssent to the collective-bargaining agreementbetween Local 310 and theBuildingTrades Em-ployer'sAssociation (BTEA), Cleveland Chapter,Associated General Contractors. The alleged letterof assent signed by the Employer was not producedat the hearing, although the Employer did in-troduce a copy of an assent to participate in andmake contributions to Local 310's welfare and pen-sion funds, as prescribedin thecollective-bargain-ing agreement. The record indicates that both theEmployer and Local 310 haveat all times materialherein considered and conductedthemselves asbound to the Local 310-BTEA agreement. We findtherefore that the Employer and Local 310 haveagreed to be bound by the collective-bargainingagreement,and itsterms areproperly considered asa factor in the determination of dispute. Article I ofthis agreementprovides, in part,that the distribu-tion of all materialsused by brickmasonsshall beperformed by laborers, specificallyincluding dis-tributionby means of "walk along forklift trucks orother machines of similar or like characteristics."The Employersigned andadopted the collective-bargaining agreementbetween LocalNo. 18 and'Locals 138, 138A, 1388, 138C, and 138D,InternationalUnion ofOperating Engineers,AFL-CIO (CafatisoLathingand Plastering,Inc ),149NLRB156, 158-159sSeeLocal Union No 3, International Brotherhoodof ElectricalWorkers,AFL-CIO (Western ElectricCompany,Incorporated),141 NLRB 888, 893"The parties have not submittedsatisfactoryevidence that they have ad-justed or agreed upon methods for the voluntary adjustment of the dispute'N L R BvRadio and Television BroadcastEngineers Union,Local/212, International Brotherhoodof ElectricalWorkers,AFL-CIO(ColumbiaBroadcasting System),364 U S 573' International Association of Machinists,Lodge No 1743, AFL-CIO (JA Jones ConstructionCo ),135NLRB 1402 INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL 18137BTEA on May 15, 1968. That agreement does notspecifically cover the work in dispute, although itdoes include operation of forklifts within its wageclassification and rates of pay tables. We concludethat the operation of the midified forklift is notclearly covered by the terms of either collective-bargaining agreement with the Employer, and thatthis factor favors neither labor organization.2.Company and area practiceThe record shows that the Employer has neverutilized a forklift modified here; the Employer haslong assigned operation of standard walk-behindforklifts to employees represented by Local 310. Asto area practice, uncontradicted testimony by mem-bers of Local 310 established that the operation ofmachinery identical to that in dispute here, as wellas operation of the standard walk-behind forklift,hasuniformlybeenassignedtoindividualsrepresented by Local 310. Accordingly, these fac-tors favor an award consistent with that made bythe Employer.3.Skills, efficiency, and economyThere is no showing that the disputed workrequiresskillsnotpossessedbyemployeesrepresented by Local 310 The Employer testifiedthat it is more efficient and economical to assignthe work to members of Local 310. The record in-dicates that an employee represented by Local 3 10may be assigned to a variety of jobs while notoperating the modified forklift, whereas an em-ployee represented by Local No 18 would be idleshould the forklift become inoperable or should theinstallationwork be interrupted. Accordingly, wefind that factors of efficiency and economy favor anaward to Local 310.F.ConclusionsHaving considered all pertinent factors presenthere, we conclude that employees represented byLocal 310 are entitled to perform the work indispute. This assignment is compatible with the col-lective-bargaining agreement between Local 310and the Employer. Moreover, the assignment isconsistent with both Employer and area past prac-tice. In addition, members of Local 3 10 possess suf-ficient skills to perform the disputed work and theEmployer has been satisfied with their perfor-mence.We conclude from all of the foregoing thatthe Employer'sassignmentof work to employeesrepresented by Local 310 should not be disturbed.On the basis of the entire record, therefore, weshalldetermine the existing jurisdictional con-troversy by awarding to the employees of the Em-ployer represented by Local 3 10, rather than to in-dividuals represented by Local No. 18, the opera-tionof the modified forklift. In making this deter-mination,we are assigningthe disputed work to theemployees of the Mayer Corporation who arerepresentedby Local 310 but not to that Union oritsmembers.G. Scope ofthe DeterminationThe work which gave rise to the instant disputehas already been completed. We find persuasive theEmployer's suggestion that our award in this caseshould be applicable to all similar future disputeswhich may arise in the Cleveland metropolitanarea. The award will, of course, apply to such fu-ture disputes only if no substantial changes occur inthe factors, discussed above, which have led us toour conclusion that the disputed work should beperformed by individuals represented by Local310.9DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board herebymakes the following determination of dispute:1.Assuming the substantial continuation of thefactors discussed in the above decision, individualsemployed by the Employer and represented byBuilding Laborers' Local 310, Laborers' Interna-tionalUnion of North America, AFL-CIO, ratherthan those represented by International Union ofOperating Engineers, Local No 18, AFL-CIO, areentitled to perform the work of operating themodified forklift buggy in building construction inthe metropolitan area of Cleveland, Ohio.2. International Union of Operating Engineers,Local No. 18, AFL-CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require the Mayer Corporation, Cleveland,Ohio,toassignsuchwork to individualssMember Jenkins would not grant the Employer's request to make abroader award in this caseThe forklift,as purchased,was substantiallymodified to perform the work of lifting and transporting precast concretepanels, and after an unsuccessful attempt to use the machine, the Employerfound it necessary to modify the forklift further through the installation oflarge concrete counterweights In Member Jenkins' view, the evidencereveals a substantial likelihood that the forklift will undergo further modifi-cation or refinement, both in structure and employment Such considera-tions make an award beyond the instant dispute inappropriate at this time 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by the aforesaid labor organization.writing, whether or not it will refrain from forcing3.Within 10 days from the date of this Decisionor requiring theMayer Corporation by meansand Determination of Dispute, International Unionproscribed by Section 8(b)(4)(D) to assign theof Operating Engineers, Local No. 18, AFL-CIO,work in dispute in a manner inconsistent with theshall notify the Regional Director for Region 8, inabove determination.